[Cite as State v. Fikes, 2021-Ohio-2597.]
                 IN THE COURT OF APPEALS
             FIRST APPELLATE DISTRICT OF OHIO
                  HAMILTON COUNTY, OHIO



STATE OF OHIO,                                       :   APPEAL NO. C-200221
                                                         TRIAL NO. B-1904313-A
        Plaintiff-Appellee,                          :
                                                            O P I N I O N.
  vs.                                                :

ALEJANDRO FIKES,                                     :

    Defendant-Appellant.                             :




Criminal Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Reversed and Cause Remanded

Date of Judgment Entry on Appeal: July 30, 2021




Joseph T. Deters, Hamilton County Prosecuting Attorney, and Judith Anton Lapp,
Assistant Prosecuting Attorney, for Plaintiff-Appellee,

The Law Office of John D. Hill, LLC, and John D. Hill, Jr., for Defendant-Appellant.
                        OHIO FIRST DISTRICT COURT OF APPEALS



C ROUSE , Judge.

       {¶1}    Defendant-appellant Alejandro Fikes appeals from the trial court’s

judgment accepting his guilty pleas to two counts of trafficking in cocaine and

imposing an indefinite ten-to-15 year sentence.        Because the trial court did not

inform Fikes of the maximum penalty involved under the Reagan Tokes Law, we

reverse and remand the cause for further proceedings.

       {¶2}    Fikes was charged with two counts of trafficking in cocaine and two

counts of possession of cocaine, all first-degree felony offenses. The matter proceeded to

trial on all counts. After voir dire and opening statements, Fikes entered pleas of guilty

to the two trafficking charges. In exchange for his pleas, the state dismissed the two

possession charges.

       {¶3}    At the plea colloquy, the trial court informed Fikes that he faced a

maximum 11-year sentence on each count. Fikes signed a written plea agreement

reflecting the same. The trial court subsequently accepted the pleas and found Fikes

guilty on two counts of trafficking in cocaine. At the sentencing hearing, the court

imposed a ten-year sentence on each count, to be served concurrently to one another, for

an aggregate ten-year sentence. In its judgment entry, however, the court imposed an

indefinite ten-to-15-year sentence. Fikes timely appealed, raising one assignment of

error for our review.

       {¶4}    Fikes argues, and the state concedes, that he did not knowingly,

intelligently, or voluntarily enter his guilty pleas because the trial court failed to

properly advise him of the maximum penalty involved under the Reagan Tokes Law.

       {¶5}    Due process requires that a defendant’s guilty plea be made knowingly,

intelligently, and voluntarily. State v. Engle, 74 Ohio St.3d 525, 527, 660 N.E.2d 450

(1996). To ensure that a plea is knowingly, intelligently, and voluntarily made, the trial



                                            2
                     OHIO FIRST DISTRICT COURT OF APPEALS



court must comply with the dictates of Crim.R. 11 before accepting a plea of guilty. State

v. Spates, 64 Ohio St.3d 269, 595 N.E.2d 351 (1992). Specifically, the court must make

the determinations required by Crim.R. 11(C)(2)(a), give the warnings listed in Crim.R.

11(C)(2)(b), and notify the defendant of the constitutional rights set forth in Crim.R.

11(C)(2)(c). State v. Bishop, 156 Ohio St.3d 156, 2018-Ohio-5132, 124 N.E.3d 766, ¶ 11.

       {¶6}    As pertinent to this case, Crim.R. 11(C)(2)(a) requires the trial court to

determine whether the defendant is entering the plea voluntarily, with an understanding

of the effect of the plea, the nature of the charges, and the maximum penalty involved.

The term “maximum penalty” refers to “[t]he heaviest punishment permitted by law.”

Black’s Law Dictionary 1314 (10th Ed.2014).

       {¶7}    R.C. 2929.14 governs prison terms for felony sentencing. Former R.C.

2929.14 provided definite prison terms for all felony offenses. When imposing prison

terms for defendants found guilty of first-degree felony offenses, sentencing courts could

impose a definite prison term between three and 11 years. Former R.C. 2929.14(A)(1).

       {¶8}    However, in 2018, the Ohio legislature enacted 2018 S.B. No. 201,

commonly      known as the Reagan Tokes Law, which “significantly altered the

sentencing structure for many of Ohio’s most serious felonies by implementing an

indefinite sentencing system for those non-life felonies of the first and second degree,

committed on or after [March 22, 2019].” (Internal quotations omitted.) State v. Polley,

6th Dist. Ottawa No. OT-19-039, 2020-Ohio-3213, ¶ 5, fn. 1.            Specifically, when

imposing prison terms for defendants found guilty of first- or second-degree felony

offenses, sentencing courts must impose an indefinite sentence with a stated minimum




                                            3
                     OHIO FIRST DISTRICT COURT OF APPEALS



term as provided in R.C. 2929.14(A) and a calculated maximum term as provided in R.C.

2929.144.1

       {¶9}   As relevant here, R.C. 2929.14(A)(1)(a) provides:

       For a felony of the first degree committed on or after [March 22, 2019],

       the prison term shall be an indefinite prison term with a stated minimum

       term selected by the court of three, four, five, six, seven, eight, nine, ten,

       or eleven years and a maximum term that is determined pursuant to

       [R.C. 2929.144].

       {¶10} R.C. 2929.144(B)(3) provides:

       If the offender is being sentenced for more than one felony, * * * and if the

       court orders that all of the prison terms imposed are to run concurrently,

       the maximum term shall be equal to the longest of the minimum terms

       imposed on the offender under [R.C. 2929.14(A)(1)(a)] * * * plus fifty

       percent of the longest minimum term for the most serious qualifying

       felony being sentenced.

       {¶11} In this case, the parties agree that the maximum sentence for each count

should have been an indefinite prison term of 11 years to 16.5 years (11 years plus one-

half of that term). However, the trial court neither advised Fikes that he would be

subject to an indefinite sentence nor explained that it could impose a maximum

sentence of 11-to-16.5 years on each count, to run consecutively to each another, for an

aggregate maximum sentence of 22-to-27.5 years in prison.




1 We note that the constitutionality of the Reagan Tokes Law has been challenged in
several appeals currently pending before this court. We have stayed those appeals
pending a decision by the Ohio Supreme Court in State v. Maddox, 6th Dist. Lucas No.
L-19-1253, 2020-Ohio-4702, appeal accepted, 160 Ohio St.3d 1505, 2020-Ohio-6913,
159 N.E.3d 1150. However, the constitutionality of the Reagan Tokes Law is not an issue
that has been raised in this appeal.


                                             4
                      OHIO FIRST DISTRICT COURT OF APPEALS



       {¶12} Instead, the court advised Fikes of the maximum sentence possible under

the former statutory scheme at his plea hearing, pronounced a sentence under the

former statutory scheme at his sentencing hearing, and then imposed a sentence under

the Reagan Tokes Law in the judgment entry. At the plea colloquy, the court advised

Fikes that he could receive a maximum definite sentence of 11 years on each count, to

run consecutively to each other, for an aggregate maximum sentence of 22 years. The

written plea agreement signed by Fikes reflected the same. At the sentencing hearing,

the court informed Fikes that he was being sentenced to a definite ten-year prison term

on each count, to run concurrently to each other, for a total of ten years in prison. The

judgment entry then imposed an indefinite sentence with ten years as the stated

minimum term and 15 years as the maximum term as calculated under R.C. 2929.144.

       {¶13} Under these circumstances, we find that the trial court failed to comply

with Crim.R. 11(C)(2)(a), and thus, Fikes’s guilty pleas were not knowingly, intelligently,

and voluntarily made. Fikes’s sole assignment of error is sustained.

       {¶14} In light of the foregoing, we reverse the judgment of the trial court and

remand the cause to the trial court for further proceedings consistent with this

opinion.

                                                Judgment reversed and cause remanded.

Z AYAS , P.J., and B OCK , J., concur.


Please note:
       The court has recorded its own entry on the date of the release of this opinion.




                                            5